                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

JEAN K. CONQUISTADOR,                            :
     Plaintiff,                                  :
                                                 :
       v.                                        :   Case No. 3:17cv132(KAD)
                                                 :
POLICE OFFICER ZWEIBELSON, ET AL.,               :
     Defendants.                                 :

         RULING ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       The plaintiff, Jean K. Conquistador (“Conquistador”), is currently incarcerated at

Cheshire Correctional Institution, in Cheshire, Connecticut. He initiated this action by filing a

complaint pro se pursuant to 42 U.S.C. § 1983 against the State of Connecticut, the City of

Hartford, Hartford Police Department, Hartford Police Officer Zweibelson, Hartford Police

Officer Gashi, Hartford Police Officer Bermudez and Hartford Police Officer 1. See Compl.,

[ECF No. 1].

       On March 13, 2017, after reviewing the complaint, the Court permitted only the Fourth

Amendment false arrest claim to proceed against Officers Zweibelson and Gashi. On May 8,

2018, Officers Zweibelson and Gashi moved for summary judgment. On August 7, 2018,

Conquistador filed a memorandum and a declaration in opposition to the motion. See Mem.

Opp’n Mot. Summ. J., [ECF No. 81]. On August 8, 2018, the court permitted Conquistador

additional time to file a supplemental response to the motion for summary judgment. On

September 7, 2018, Conquistador filed a memorandum, a declaration, a Local Rule 56(a)2

Statement, a Federal Rule 56(c)2 Objection and exhibits in opposition to the motion for summary

judgment. See Mem. Opp’n Mot. Summ. J., [ECF No. 85].

       Discussion
       Local Rule 56(b) requires that any represented party who files a motion for summary

judgment against a pro se litigant or self-represented party must “file and serve, as a separate

document, . . . a Notice to Self-Represented Litigant Concerning Motion for Summary

Judgment.” D. Conn. L. Civ. R. 56(b). The purpose of the Notice is to inform the pro se litigant

of his or her obligation to respond to the motion and the contents of a proper response. The

Notice must be in the form set forth in Local Rule 56(b). Counsel must also “attach to the notice

copies of the full text of Rule 56 of the Federal Rules of Civil Procedure and of th[e] Local Civil

Rule 56.” Id.

       A review of the docket reveals that the Defendants failed to comply with Local Rule

56(b). The Defendants motion for summary judgment is not accompanied by a Notice to Self-

Represented Litigant Concerning Motion for Summary Judgment as required by Local Rule

56(b) and there is no indication that such a notice was served on the Plaintiff. Although

Conquistador filed a Local Rule 56(a)2 Statement in opposition to the motion for summary

judgment, it appears that he does not fully understand his obligations when filing a proper Local

Rule 56(a)2 Statement as set forth in Local Rule 56. Therefore, the motion for summary

judgment is denied without prejudice to reinstatement/renewal.

       The Court enters the following Orders.

       On or before March 26, 2019, the Defendants shall serve and file the required Notice to

Self-Represented Litigant Concerning Motion for Summary Judgment in compliance with Local

Rule 56(b). The Plaintiff shall have until April 26, 2019 to supplement his opposition to the

motion or to amend his Rule 56(a)2 Statement if he determines that to do so is appropriate

having received the Notice. Thereafter, the Defendants may file a motion seeking to have the


                                                 2
motion for summary judgment reinstated to the docket. The Court shall thereafter consider the

motion fully briefed by all parties and shall take it under advisement anew.

       SO ORDERED at Bridgeport, Connecticut this 5th day of March, 2019.

                                             _____/s/ Kari A. Dooley_____
                                             Kari A. Dooley
                                             United States District Judge




                                                3
